Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/337,843, filed 3/28/2019.
Claims 1-11 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/2019, 8/7/2020, 6/24/2021 and 7/28/2021 are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson(U.S. Pat. Appl. Publ.  2012/0240502; cited on IDS filed 8/7/2020).
Wilson discloses a building material (100) comprising: 
a substantially rectangular plate- shaped building material body that includes a first face and a design surface(2) within the first face; and 
a protective sheet(3) affixed to the building material body in a peelable manner,
wherein the design surface(2) includes a covered region (flat horizontal part of surface 2) that is covered with the protective sheet 3 and thereby protected, and 
an exposed region(7) that is not covered with the protective sheet(3) and that extends along a first design end portion(6/6a, 6b), the first design end portion being an end portion of the design surface(2).
Regarding claim 2, Wilson discloses the building material according to claim 1, wherein the design surface(2) includes a first design surface (flat horizontal part of surface 2) that is spaced inward from the first design end portion(6), and a second design surface(7) that connects the first design end portion(6) and the first design surface to each other and that inclines with respect to the first design surface, and wherein the exposed region(7) includes a portion of the second design surface. 

Regarding claim 5, Wilson discloses the building material according to claim 1, wherein the exposed region(7) includes a pair of exposed regions(7, 9) that extend along the first design end portion(6a, 6b) and a second design end portion(5/5a, 5b) opposite to the first design end portion(6). 
Regarding claim 6, Wilson discloses the building material according to claim 1, wherein the exposed region(7) extends along the first design end portion(6a) and a third design end portion(6b) intersecting the first design end portion(see Fig. 5).
Regarding claim 7, Wilson discloses the building material according to claim 1, wherein the exposed region(7) extends along end portions(5a, 5b, 6a, 6b) at four sides of the design surface(see Fig. 5).
 Regarding claim 8, Wilson discloses the building material according to claim 1,wherein the building material body includes a second face(4) facing a side opposite to a side that the first face(2) faces(see Figs. 1-3), a first rear-surface-side joining portion(10) that is recessed from a second design end portion(end of surface 4) opposite to the first design end portion(6a) toward the second face(4) and that projects outward on a side of the second face(4), and a first front-surface-side joining portion(8) that is formed at a portion of the building material body opposite to the first rear-surface-side joining portion(10) and that is joinable to the first rear-surface-side joining 
Regarding claim 9, Wilson discloses the building material according to claim 8, wherein the building material body includes a second rear-surface-side joining portion(part of 10) that is recessed from a third design end portion(5b) intersecting the first design end portion toward the second face(4) and that projects outward on the side of the second face, and a second front-surface-side joining portion 8 that is formed at a portion of the building material body opposite to the second rear-surface-side joining portion(10) and that is joinable to the second rear-surface-side joining portion 10 of another building material body adjacent thereto, wherein a surface of the second rear-surface-side joining portion(10) on the side of the first face is not covered with the protective sheet, and wherein the exposed region(7) is formed on a surface of the second front- surface-side joining portion 8 on the side of the first face(2).

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita(JP06193240; cited on IDS filed 8/7/2020).
Matsushita discloses a building material(1) comprising: 
a substantially rectangular plate- shaped building material body(1) that includes a first face and a design surface(6/portion covered by 2 and chamfered portions 10 extending therefrom, see Fig. 1) within the first face; and

wherein the design surface includes a covered region (flat central part of surface covered by 6 and chamfered portions 10) that is covered with the protective sheet 2 and thereby protected, and an exposed region (chamfered edges 10 of surface 6) that is not covered with the protective sheet and that extends along a first design end portion, the first design end portion being an end portion of the design surface.
Regarding claim 2, Matsushita discloses the building material according to claim 1,wherein the design surface(6) includes a first design surface (flat central part of surface 6) that is spaced inward from the first design end portion, and a second design surface (chamfered edges 10 of surface 6 + chamfered edge of body 1) that connects the first design end portion and the first design surface to each other and that inclines with respect to the first design surface, and wherein the exposed region includes a portion of the second design surface.	
Regarding claim 3, Matsushita discloses the building material according to claim 2, wherein the exposed region and the covered region are formed on the second design surface( a portion of the area covered by the sheet is considered part of the the second design surface along with chamfered portions 10), and wherein the covered region extends from the first design surface to an intermediate portion of the second design surface.
Regarding claim 4, Matsushita discloses the building material according to claim 3, wherein the protective sheet(2) extends outward(4), in a non-contact state of being not in contact with the second design surface, from the first design surface, and wherein 
Regarding claim 5, Matsushita discloses the building material according to claim 1, wherein the exposed region includes a pair of exposed regions(10) that extend along the first design end portion and a second design end portion opposite to the first design end portion(see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson or Matsushita.
	Wilson discloses the building material of claim 1 used in construction fastened to a building and useable in a stacked configuration but lacks the specific stacked orientation and method.
It would have been well within the purview of a skilled artisan to have stacked the materials with the sheets adjacent one another to protect the materials, and to have removed the sheet before using the materials on the building.

Double Patenting
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,800,139. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a building material comprising a substantially rectangular(quadrilateral) body having a protective sheet thereon, the body having a face with a covered region and an exposed region(the width and height of the protective sheet is narrower than the quadrilateral surface width and depth, see claim 1 of both application and patent), the design surface includes a first design surface((quadrilateral first surface) that is spaced inward from the first design end portion(edge of first surface), and a second design surface(chamfered portions) that connects the first design end portion and the first design surface to each other and that inclines with respect to the first design surface, and wherein the exposed region includes a portion of .

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/